REVERSE and REMAND and Opinion Filed January 18, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00828-CV

           RONALD E. DANA AND LINDA D. DANA, Appellants
                              V.
             DIAMANTE MEMBERS CLUB, INC., Appellee

                    On Appeal from the 199th District Court
                             Collin County, Texas
                     Trial Court Cause No. 199-01509-2020

                       MEMORANDUM OPINION
                   Before Justices Myers, Molberg, and Garcia
                            Opinion by Justice Garcia
      In this restricted appeal, appellants argue that there is error apparent on the

face of the record because appellee failed to comply with the mandatory

requirements for domesticating a foreign judgment under the Uniform Enforcement

of Foreign Judgments Act (“UEFJA”); specifically, that appellees failed to file

notice of the filing or present the court with a proper affidavit authenticating the

filing. See TEX. CIV. PRAC. & REM. CODE ANN. § 35.004(a), (b)(2). Appellee

concedes error on the face of the record supporting reversal and remand of the case.

      Having reviewed the record, we agree that the UEFJA requirements were not

met and there is error apparent on the face of the record. See id; see also TEX. R.
APP. P. 26.1(c); Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004).

Accordingly, we reverse the trial court’s judgment and remand for further

proceedings consistent with this opinion.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE

200828F.P05




                                        –2–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

RONALD E. DANA AND LINDA                       On Appeal from the 199th Judicial
D. DANA, Appellant                             District Court, Collin County, Texas
                                               Trial Court Cause No. 199-01509-
No. 05-20-00828-CV           V.                2020.
                                               Opinion delivered by Justice Garcia.
DIAMANTE MEMBERS CLUB,                         Justices Myers and Molberg
INC., Appellee                                 participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 18th day of November 2021.




                                         –3–